internal_revenue_service number release date index numbers ------------------------ ----------------------------- --------------------------------------------- ------------------------------------ ----------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-156609-06 date date ---------------------------------- --------------------------------------------- ----------------------------------------- legend parent --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------- llc1 ---------------------------------------------------------------------------------------------------------- distributing ----------------------------------------------------------------------------- --------------------------------------------------------------------- controlled ----------------------------------------------------------------------------- --------------------------------------------------------------------- subsidiary ----------------------------------------------------------------------------- --------------------------------------------------------------------- subsidiary ---------------------------------------------------------------------------- --------------------------------------------------------------------- subsidiary ------------------------------------------------------------------------------- --------------------------------------------------------------------- ---------------------------------------------------- -------------------------------------------- --------------------------------------- --------------------------- plr-156609-06 subsidiary ----------------------------------------------------------------------- ------------------------------------------------------------------------- ----------------------------------------------------------------------- --------------------------------- ---------------------------------------------------- --------------------------------------------------- ------------------------------- --------------------------------------------------------------------- target business a ----------------------------------------------------------------------- business a1 ------------------------------------------------------------------------------------------------------------ date regulatory department a b c d dear ------------ ----------------------------------------------- -------------- ------- ---- ---- --- this letter responds to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions the information submitted in that letter and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by the appropriate parties this office has not verified any of the materials submitted in the support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether distribution and distribution defined below i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are being used principally as a device for the distribution of earnings_and_profits of distributing or controlled or both see sec_355 of the internal plr-156609-06 revenue code of as amended the code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest in distributing or controlled see sec_355 and sec_1_355-7 summary of facts publicly traded parent is the common parent of an affiliated_group_of_corporations that file a consolidated_return parent wholly owns subsidiary which wholly owns subsidiary which wholly owns subsidiary which wholly owns subsidiary subsidiary is engaged in business a parent also owns all of the outstanding equity interests in llc1 an entity that the taxpayer has represented is disregarded as separate from parent for federal_income_tax purposes llc1 owns all of the outstanding_stock of distributing a corporation that is engaged in business a1 distributing owns all of the outstanding_stock a single class of common_stock of controlled a corporation that is engaged in business a all of the above-described entities are domestic in year a subsidiary acquired b of the stock of parent the hook_stock from parent in a transaction that was unrelated to the proposed transaction defined below parent’s transfer of the hook_stock to subsidiary was not tax motivated but rather was the result of a recommendation from an advisor regarding a valid business_purpose of subsidiary subsidiary continues to own the hook_stock on date target a corporation unrelated to parent merged into llc1 in a transaction that qualified as a reorganization under sec_368 the merger at the time of the merger target had owned all of the stock of distributing for the preceding five years and distributing had owned all of the stock of controlled for the same five year period since the merger there have been no changes with respect to the parent group’s ownership of distributing and controlled financial information has been submitted which indicates that business a indirectly conducted by parent via subsidiary and directly conducted by controlled and business a1 directly conducted by distributing each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years for what are represented to be valid business reasons management of parent and its subsidiaries propose to undergo the following series of transactions collectively the proposed transaction proposed transaction plr-156609-06 i controlled will amend its corporate charter to provide for the issuance of no par_value common_stock divided into class a shares the class a stock and class b shares the class b stock the class a stock will have voting shares which as a class will represent c of the total number of votes to be cast for the board_of directors of controlled the class b stock will have voting shares which as a class will represent the remaining d an amount representing or more of the total number of votes to be cast for the board_of directors of controlled aside from the difference in voting rights there will be no difference between the class a stock and the class b stock together the new controlled stock with regard to dividends liquidation or any other rights preferences or limitations immediately thereafter distributing will exchange its controlled common_stock for all of the new controlled stock the exchange the amendment to controlled’s corporate charter and the exchange are referred to together as the recapitalization ii distributing will transfer all of the new controlled stock to parent in exchange for an amount of cash equal to the book_value of the new controlled stock distributing will then immediately distribute the same amount of cash to llc1 with respect to its stock and llc1 will immediately distribute the same amount of cash to parent with respect to its membership interest these steps are referred to together as distribution these formal steps are required for valid non-tax reasons and in the absence of such requirement would not be taken regulatory department has conditioned their approval of the proposed transaction upon the occurrence of these formal steps hook_stock distribution iv parent will contribute the class a stock to subsidiary subsidiary will contribute the class a stock to subsidiary which in turn will contribute it to subsidiary each of the contributions described will be referred to singularly as a contribution and collectively as the contributions in addition each contributor and recipient of stock in a particular contribution will be referred to as the transferor and the transferee respectively iii parent will distribute the class b stock to subsidiary in exchange for the following the completion of the proposed transaction subsidiary will wholly own controlled and controlled will remain as a member of parent’s consolidated_group representations the following representations have been submitted regarding certain steps of the proposed transaction the recapitalization plr-156609-06 sec_368 or sec_1036 a the recapitalization will qualify as a nonrecognition_transaction under b there is no plan or intent to amend controlled’s corporate charter to alter the rights associated with the class a stock or class b stock_distribution c distributing and controlled may have intercorporate open account balances at the time of distribution the balances arose in the ordinary course of business and facilitate central cash management within the group any intercorporate debt owed by controlled to distributing after distribution under the open account balances will not constitute stock_or_securities except for such balances no other intercorporate indebtedness will exist between distributing and controlled at the time of or after distribution d no part of the new controlled stock distributed in distribution will be received by parent as a creditor employee or in any capacity other than as a shareholder of distributing e following distribution the distributing separate_affiliated_group and the controlled separate_affiliated_group will each continue the active_conduct of their respective businesses f the five years of financial information submitted on behalf of the businesses conducted by distributing a member of the distributing separate_affiliated_group and by controlled a member of the controlled separate_affiliated_group is representative of the present operations of each business and there have been no substantial operational changes in either business since the date of the last financial statements submitted g distribution will be carried out to achieve capital and cash_flow benefits to parent’s consolidated_group mitigate regulatory burdens and achieve organizational and operational efficiencies and certain cost savings distribution will be motivated in whole or substantial part by one or more of these corporate business purposes h distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both i no assets or liabilities will be transferred by distributing to controlled or vice versa in connection with distribution j immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d plr-156609-06 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d k distributing will not have an excess_loss_account with respect to its stock in controlled l payments made in connection with any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m none of the new controlled stock will be nonqualified_preferred_stock as defined in sec_351 n no two parties to the transaction will be investment companies as defined in sec_368 and iv o for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and and by application of sec_1_355-6 during the five-year period determined after applying sec_355 ending on the date of distribution p for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and and by application of sec_1 b iii during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution q distribution will not be part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire by purchase directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled r immediately after distribution either no person will hold a or greater interest within the meaning of sec_355 in distributing or controlled if any person holds a or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or plr-156609-06 distributing and controlled will not be a disqualified_investment_corporation within the meaning of sec_355 distribution s parent and controlled may have intercorporate open account balances at the time of distribution the balances arose in the ordinary course of business and facilitate central cash management within the group any intercorporate debt owed by controlled to parent after distribution under the open account balances will not constitute stock_or_securities except for such balances no other intercorporate debt will exist between parent and controlled at the time of or after distribution t the fair_market_value of the class b stock received by subsidiary will approximately equal the fair_market_value of the parent stock surrendered by subsidiary in distribution u no part of the class b stock distributed in distribution will be received by subsidiary as a creditor employee or in any capacity other than as a shareholder of parent v following distribution parent through subsidiary and controlled will each continue the active_conduct of its business independently w the five years of financial information submitted on behalf of the businesses conducted by controlled a member of the controlled separate_affiliated_group and by subsidiary a member of the parent separate_affiliated_group is representative of the present operations of each business and there have been no substantial operational changes in either business since the date of the last financial statements submitted subsidiary is and immediately after distribution will be affiliated with parent in a manner that satisfies sec_1504 without regard to sec_1504 x distribution will be carried out to achieve capital and cash_flow benefits to the parent consolidated_group mitigate regulatory burdens and achieve organizational and operational efficiencies and certain cost savings distribution will be motivated in whole or substantial part by one or more of these corporate business purposes y distribution will not be used principally as a device for the distribution of the earnings_and_profits of parent controlled or both z no assets or liabilities will be transferred by parent to controlled or vice versa in connection with distribution aa there is no plan or intention by subsidiary to sell exchange transfer by gift or otherwise dispose_of any of its stock in controlled after distribution plr-156609-06 bb immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published in t d cc parent will not have an excess_loss_account with respect to its stock in controlled dd payments made in connection with any continuing transactions between parent and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length ee none of the new controlled stock will be nonqualified_preferred_stock as defined in sec_351 ff no two parties to the transaction will be investment companies as defined in sec_368 and iv gg for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of stock in parent entitled to vote or or more of the total value of shares of all classes of stock in parent that was acquired by purchase as defined in sec_355 and and by application of sec_1_355-6 during the five-year period determined after applying sec_355 ending on the date of distribution hh for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and and by application of sec_1 b iii during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on stock of parent that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution ii distribution will not be part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire by purchase directly or indirectly stock representing a or greater interest within the meaning of sec_355 in parent or controlled jj immediately after distribution either no person will hold a or greater interest within the meaning of sec_355 in controlled or parent if any person holds a or greater interest within the meaning of sec_355 in any plr-156609-06 disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or controlled and parent will not be a disqualified_investment_corporation within the meaning of sec_355 the contributions kk the class a stock will be the only asset that will be transferred by a transferor to a transferee in a particular contribution ll no property other than possibly transferee stock will be transferred by a transferee to a transferor in a particular contribution mm no stock_or_securities will be issued for services rendered to or for the benefit of the transferee in connection with any of the contributions nn no stock_or_securities will be issued for transferee’s indebtedness or for interest on transferee’s indebtedness which accrued on or after the beginning of the holding_period of the transferee for the debt oo none of the contributions will be the result of solicitation by a promoter broker or investment house pp the transferor will not retain any rights in the class a stock transferred to the transferee qq no liabilities fixed or contingent of a transferor will be assumed by a transferee in connection with any contribution rr no transferee will take the class a stock subject_to any liabilities of the transferor ss there will be no indebtedness between a transferee and a transferor and no indebtedness will be created in favor of a transferor as a result of any of the contributions tt the contributions will occur pursuant to a plan agreed upon before the transaction in which the rights of the parties are defined uu there will be no plan or intention on the part of a transferee to redeem or otherwise reacquire any of its stock that may be issued in a contribution vv taking into account any deemed or actual issuance of shares of transferee stock any issuance of stock for services the exercise of any transferee stock_rights warrants or subscriptions a public offering of transferee stock and the sale exchange transfer by gift or other dispositions of any of the stock of the transferee to plr-156609-06 be received in the exchange the transferor will be in control of the transferee within the meaning of sec_368 ww the transferor will receive or be deemed to receive stock in the transferee approximately equal to the fair_market_value of the property transferred to the transferee xx each transferee will remain in existence and retain the class a stock with the exception of the additional contributions of the class a stock as described in step iv above yy each transferor and transferee will pay its own expenses if any incurred in connection with their respective contribution zz none of the transferees will be an investment_company within the meaning of sec_351 and sec_1_351-1 aaa none of the transferors are under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 bbb none of the stock in a transferee received or deemed to be received by a transferor will be used to satisfy that transferor’s indebtedness ccc none of the transferees will be a personal_service_corporation within the meaning of sec_269a ddd immediately following a particular contribution the fair_market_value of the assets of the transferee will exceed the sum of that transferee’s liabilities eee immediately prior to any contribution the fair_market_value of controlled’s assets will exceed the sum of controlled’s liabilities fff there will be no plan or intention for any of the class a stock to become subject_to any liability ggg the class a stock will be a capital_asset as defined in sec_1221 in the hands of each transferee hhh the class a stock will not be sec_306 stock within the meaning of sec_306 iii the fair_market_value of the assets transferred to each transferee will exceed the transferor’s aggregate tax basis in those assets immediately before the transfer jjj all exchanges in connection with the contributions will occur on approximately the same date plr-156609-06 rulings distribution distribution no gain_or_loss will be recognized by parent in distribution sec_355 as provided in sec_312 following distribution proper allocation of earnings no gain_or_loss will be recognized by and no amount will otherwise be based solely on the information submitted and the representations set forth no gain_or_loss will be recognized by distributing in distribution sec_355 above we rule as follows regarding the following steps of the proposed transaction included in the income of parent in distribution sec_355 the holding_period of the new controlled stock received by parent in distribution will include the holding_period of the distributing stock on which distribution is made sec_1223 and profits will be made between distributing and controlled in accordance with sec_1_312-10 included in the income of subsidiary in distribution sec_355 the aggregate basis of the class b stock in the hands of subsidiary immediately after distribution will be the same as the adjusted_basis of the hook_stock surrendered by subsidiary sec_358 the holding_period of the class b stock received by subsidiary will include subsidiary 3’s holding_period in the hook_stock on which distribution will be made sec_1223 distribution no gain_or_loss will be recognized by any of the transferors on its transfer of the class a stock to a transferee in constructive exchange for transferee stock in the contributions sec_351 no gain_or_loss will be recognized by and no amount will otherwise be no adjustment will be made to the earnings_and_profits of parent due to the contributions plr-156609-06 no gain_or_loss will be recognized by any of the transferees on the receipt of the class a stock from a transferor in constructive exchange for transferee stock in the contributions sec_1032 the basis of each transferor’s stock in a transferee will be increased by the transferor’s basis of the class a stock transferred to the transferee in the contribution sec_358 the basis of the class a stock in the hands of each transferee will equal the basis of that stock in the hands of the transferee’s respective transferor immediately prior to its transfer sec_362 the holding_period of the class a stock in the hands of each transferee will include the holding_period that the transferee’s respective transferor had in the stock sec_1223 caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular we express no opinion regarding i whether distribution and distribution will satisfy the business_purpose requirement of sec_1_355-2 ii whether distribution and distribution are being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled see sec_355 and sec_1_355-2 iii whether distribution and distribution are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest in distributing or controlled see sec_355 and sec_1_355-7 and iv the federal_income_tax treatment of the recapitalization procedural statements this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent plr-156609-06 a copy of this letter must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely _____________________ richard k passales senior counsel branch office of associate chief_counsel corporate
